ORDER
PER CURIAM.
Robert Kesselring and Donna Kesselr-ing (hereinafter and collectively, “Appellant”) appeal the judgment entered following a jury verdict. Appellant raises six points on appeal, claiming the trial court erred in admitting into evidence a set of business records.
We have reviewed all of the briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. There is no genuine issue of material fact or error of law. No jurisprudential purpose would be served by a written opinion. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).